DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 directed to an invention non-elected without traverse.  Accordingly, claims 1-10 have been cancelled.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 1-10 are cancelled. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly disclose the tooling system that includes “assembling a subassembly to a housing, the subassembly including a rotary component body, a plurality of gear teeth, the rotary component body being rotatable about a rotational axis, the plurality of gear teeth and the first bearing race being fixedly coupled to the rotary component body, and a plurality of spacers, each of the spacers being disposed between an adjacent pair of the bearing balls; the second alignment member being movable relative to the first alignment member along the loading axis between a first position and a second position; wherein the first cylindrical alignment surface and the second alignment member cooperate to define an annular chamber configured to receive the bearing arrangement such that the plurality of bearing balls and the plurality 
Schoos (US 3,116,543) provides a tooling system for assembling a first bearing race (12, Fig. 3), a first race member (16) of a second bearing race, and a bearing arrangement (balls 14), the first race member of the second bearing race being disposed concentrically about the rotational axis (Fig. 3), the bearing arrangement comprising a plurality of bearing balls (Fig. 3), the tooling system comprising:
a first assembly fixture including a first support structure (32) and a second support structure (34), the first support structure being configured to support the rotary component body, the second support structure being configured to support the first race member of the second bearing race concentrically about the rotational axis of the rotary component body (Fig.3), the second support structure being movable relative to the first support structure between a first support position and a second support position, wherein movement of the second support structure between the first and second support positions translates the first race member of the second bearing race relative to the first bearing race along the rotational axis (Fig. 3); and an assembly machine including: a first alignment member (cavity within 52) defining a loading axis and a first cylindrical alignment surface disposed concentrically about the loading axis; and a second alignment member  (outer surface surrounding the cavity 52) disposed concentrically about the loading axis and having a race abutment surface that is configured to abut an axial end of the first race member (Fig. 4); but fails to explicitly disclose assembling a subassembly to a housing, the subassembly including a rotary component body, a plurality of gear teeth, the rotary component body being rotatable about a rotational axis, the plurality of gear teeth and the first bearing race being fixedly coupled to the rotary component body, and a plurality of spacers, each of the spacers being disposed between an adjacent pair of the bearing balls; the second alignment member being movable relative to the first alignment member along the loading axis between a first position and a second position; wherein the first cylindrical alignment surface and the second alignment member cooperate to define an annular chamber configured to receive the bearing arrangement such that the plurality of bearing balls and the plurality of spacers are disposed in an annular bearing arrangement that is centered about the loading axis; and wherein when the second alignment member is in the second position, an end of the first cylindrical alignment surface and an end of the second alignment member are spaced apart a greater distance than when the second alignment member is in the first position such that when in the first position the annular bearing arrangement is retained in the annular chamber and when in the second position the annular bearing arrangement is free to exit the annular chamber through an annular gap between the end of the first cylindrical alignment surface and the end of the second alignment member.
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Schoos, and thus, for at least the foregoing reasoning, Schoos does not render obvious the present invention as set forth in independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	2/9/2022

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726